— Motion granted only to the extent of modifying the order of this court entered on June 1, 1977 and the memorandum decision of this court filed therein by striking out from the order the words "with $60 costs and disbursements of this appeal to defendant-appellant”, by striking out from the memorandum decision the words "with $60 costs and disbursements of this appeal to appellant”, and by substituting therefor in the order and the memorandum decision the words "without costs and without disbursements”. The motion is otherwise denied. Concur — Birns, J. P., Silverman, Capozzoli and Markewich, JJ.